Citation Nr: 1101304	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in 
Milwaukee, Wisconsin that reopened the Veteran's previously 
denied claim for service connection for PTSD and denied the claim 
on the merits.

In February 2010, the Board reopened the Veteran's claim and 
remanded it for further development.  Such development has been 
completed and associated with the claims file, and the matter is 
returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran currently has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated May 2003 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed 
the Veteran of what information or evidence was needed to support 
his claim, what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  

Because the Veteran's claim for service connection for PTSD is 
denied, as explained below, the Board finds that any notice 
deficiencies regarding the assignment of disability ratings and 
effective dates is moot.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's relevant service treatment records, private medical 
records, and VA medical records are all in the claims file.  The 
Veteran has not identified any outstanding records relevant to 
his claims.  In this regard, as noted above, in February 2010, 
the Board reopened and remanded the Veteran's claim so that 
copies of any outstanding VA treatment records from Puerto Rico 
and Milwaukee, Wisconsin, to include any Vet Center records, 
dated from 2004 to present could be associated with the claims 
file.  Pursuant to the Board's remand directive, in April 2010, 
the RO requested copies of outstanding VA treatment records from 
the Puerto Rico and Milwaukee, Wisconsin Vet Centers and VA 
medical centers, and all of the available records were 
subsequently associated with the claims file.  The Veteran's 
claim was readjudicated by way of July 2010 and September 2010 
SSOCs.  Based thereon, the Board finds substantial compliance 
with its February 2010 remand directive, and that the Board finds 
that the record contains sufficient evidence to make a decision 
on the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also generally includes the duty to provide a 
VA examination or obtain a medical opinion when necessary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  
The Board notes that since the Veteran's most recent application 
to reopen his claim was filed, he was provided with a VA 
examination in October 2007.  The examination report reflects 
that the examiner reviewed the claims file, examined the Veteran, 
elicited a history from him, provided the requested opinion, and 
provided adequate reasoning for his conclusion.  In light of the 
above, the Board finds that the record contains sufficient 
evidence to make a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran served on active duty in the Army from August 1971 to 
June 1972.  He claims that he has PTSD as a result of two 
reported stressors that occurred while he was serving at Fort Ord 
in California.  Specifically, he claims that he incurred PTSD due 
to having witnessed a soldier fall from a telephone poll (in 
close proximity to him) during a training exercise.  He also 
claims that his training as a medic involved viewing graphic 
medical images in videos.

As an initial matter, it is noted that the Veteran has never 
asserted that he served in country in Vietnam or that he ever 
engaged in combat, and there is no other evidence suggesting that 
the Veteran ever had combat service; as such, 38 U.S.C.A. § 
1154(b) is not for application.  The Veteran's DD Form 214 does 
not reflect that he received any medals indicative of combat 
service.  Therefore, in order for service connection for PTSD to 
be awarded, a claimed stressor must be corroborated.

In this regard, the Board recognizes that new regulations have 
been implemented, which indicate that, if a stressor claimed by a 
Veteran is related to the Veteran's "fear of hostile military or 
terrorist activity" and a VA or VA-contracted psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service stressor 
so long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  Stressor Determinations for Post Traumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear and hostile 
military or terrorist activity" means that a "Veteran 
experienced, witnessed or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others,..., and the Veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  The event or circumstances include (but are not limited 
to), actual or potential improvised explosive device (IED); 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; or attack upon friendly aircraft.  

The Board finds, however, that the Veteran's claimed stressors 
are not related to "fear of hostile military or terrorist 
activity" as contemplated by the aforementioned language.  As 
such, the Board finds that the change in 38 C.F.R. § 3.304(f)(3) 
is not applicable in this instance.

With respect to whether or not his stressors are corroborated, 
the Board acknowledges that an August 1971 report of medical 
history reflects that the Veteran reported experiencing excessive 
worry, and a January 1972 service treatment record reflects he 
was given valium.  Nevertheless, the Board notes that neither of 
the Veteran's reported stressors are corroborated by any of his 
service personnel or treatment records.  With regard to the first 
claimed stressor, the Board acknowledges that despite several 
attempts made by the RO at verification, including requests made 
to the National Personnel Records Center (NPRC), the Center for 
Research of Unit Records (CURR), and the National Archives and 
Records Administration (NARA), this claimed stressor was unable 
to be verified.  The Board also acknowledges an October 1999 
buddy statement from Mr. M.R., in which M.R. reported that he 
served with the Veteran at Fort Ord, and that he also witnessed 
the soldier fall from the telephone pole.  The Board finds this 
buddy statement from Mr. M.R. to be credible and consistent with 
the Veteran's repeated reports of the incident and, therefore, 
the Board finds that, resolving doubt in favor of the Veteran, at 
the very least, the Veteran's first claimed stressor has been 
sufficiently established.

Therefore, the Board will turn to the question of whether the 
Veteran has PTSD as a consequence of this stressor.  In this 
regard, an October 2007 VA examination report reflects the 
Veteran reported two in-service stressors of witnessing a fellow 
solider fall to his death from pole, and of viewing graphic 
images of injuries in videos during his training as a medic.  The 
examiner also noted that the Veteran's service treatment records 
show he had been given Valium once in service in January 1972, 
and that there were no other relevant notations in his service 
records despite the Veteran's report that after the falling 
incident, he was nervous, unable to sleep, did not want to do 
anything or talk to anybody, urinated in his sleep, and was given 
psychological treatment and medication.  The examiner also noted 
that while the Veteran indicated that he was discharged because 
of his symptoms after witnessing the solider fall from the pole 
and because he could not stand the sight of blood when training 
as a medic, his service treatment records show that the reason 
for his discharge was his inability to speak English.  Regarding 
his post-service psychological care, the Veteran reported that he 
had not received any psychological treatment for about two years, 
but that Milwaukee Vet Center treatment records reflected that he 
had received treatment there from 1998 to 2000 (the Board notes 
that the examiner mistakenly noted that these records reflect 
diagnosed PTSD, whereas they only reflect notations regarding his 
pending claim for service connection for PTSD, and that he 
attended adjustment group therapy, but no diagnosis of PTSD was 
ever recorded in these records).  

The October 2007 VA examiner noted that he "questioned whether 
the Veteran may have purposefully and with conscious intent 
attempted to exaggerate his cognitive psychological deficits to 
some degree" during the examination.  The examiner opined that 
it was less likely than not that the Veteran has PTSD due to his 
reported stressors in service.  He reasoned that there was no 
mention during the examination of any current PTSD 
symptomatology, nor any history of any such symptomatology.  The 
examiner recorded a diagnosis of depressive disorder, not 
otherwise specified, and opined that it was less likely as not 
related to service, but instead that it was caused by post-
service factors, particularly his health condition, family 
problems, and economic problems.  He further noted that the 
Veteran's cannabis use and daily drinking habit were aggravating 
factors and that they caused mild to moderate impairment in his 
overall functioning.

The Board finds the opinion of October 2007 VA examiner to be the 
most probative evidence of record with regard to whether the 
Veteran has PTSD.  The examiner reviewed the claims file, 
interviewed the Veteran, elicited a detailed history from him, 
and gave a detailed, thorough rationale for his conclusion.

The Board acknowledges that prior to the period on appeal, the 
Veteran was followed from 1992 to 1993 at the Milwaukee County 
Mental Health Complex for diagnosed major depressive disorder, 
and that one of the social workers there, Ms. W.M., wrote a 
letter dated October 1993 for the Veteran opining that she looked 
at the symptoms of PTSD (perhaps in the DSM manual), and she 
opined that it "appears" that the Veteran has "all of the 
symptoms."  Ms. W.M. explained that the Veteran was easily 
upset, argumentative, and had to be hospitalized for breathing 
problems.  This letter does not, however, appear to actually 
reflect a diagnosis of PTSD, and even if it were read to do so, 
the Board notes that it does not address all of the requisite 
DSM-IV criteria to support such a diagnosis (as there are six 
criteria).  In addition, the Board notes that the prior treatment 
records prepared by Ms. W.M. reflect that the Veteran never 
reported any in-service stressors to her, but rather, that he 
reported experiencing post-service health problems, family 
problems, and financial problems.  See, e.g., Private Treatment 
records (Milwaukee County Mental Health Complex, April 1992, 
September 1993.  For these reasons, the Board finds that the 
letter from Ms. W.M. lacks is far outweighed by the opinion of 
the October 2007 VA examiner.

The Board also acknowledges a February 1995 VA examination report 
prepared in connection with the Veteran's previously denied claim 
for service connection for PTSD, which reflects diagnoses of 
alcohol abuse, dysthymia, and antisocial personality disorder 
(provisional) were recorded, but not PTSD.  The Board further 
notes that there is no mention of any history of in-service 
stressors reported by the Veteran, nor is any opinion provided as 
to any etiological relationship between the Veteran's diagnoses 
and his active service.  For these reasons, the Board finds this 
VA examination report to lack probative value as compared to the 
more recent VA examiner's report.

The Board also acknowledges Milwaukee, Wisconsin Vet Center 
treatment records dated from 1998 to 2004 reflecting that the 
Veteran attended adjustment group therapy (not specifically PTSD 
group therapy), and that he reported experiencing problems with 
his family and with his home.  These records do not, however, 
reflect any diagnosed disorder, including no diagnosis of PTSD 
(although the Board acknowledges that discussion with the Veteran 
regarding his claim for service connection for PTSD is noted in 
these records).

The Board further acknowledges VA treatment records dated from 
2004 to 2010 from the San Juan VA medical center, which reflect 
that he was diagnosed with major depressive disorder, recurrent, 
but do not reflect diagnosed PTSD.  The Board recognizes that the 
Veteran had a positive PTSD screen in December 2007; however, 
such positive screening does not necessarily constitute a 
diagnosis, and it is certainly far less probative than the VA 
examiner's more detailed opinion and rationale discussed above.  
See, e.g., VA Treatment Record, January 2008, October 2008, 
November 2008.  The Board further notes that none of these 
records reflect any opinion as to the etiology of the Veteran's 
depressive disorder.  

The Board also acknowledges VA treatment records from the 
Milwaukee VA medical center dated from April 2007 to May 2009, 
which include a June 2008 VA treatment record showing a diagnosis 
of PTSD as well as depression, which diagnosis was listed on a 
subsequent April 2009 record without any discussion.  The Board 
finds this treatment record, however, to lack probative value, as 
it does not even reflect any notation of any reported stressors 
of even any history of the Veteran's military service, let alone 
any discussion of the DSM-IV criteria.  The Board further notes 
that later VA treatment records from this same facility dated in 
May 2009 reflect that the Veteran was evaluated by a 
psychiatrist, he reported experiencing family problems and 
feeling depressed, and a diagnosis of depressive disorder versus 
dysthymia was recorded, not PTSD.  Likewise, the Veteran was 
again evaluated by a social worker in May 2009, explaining that 
he wished to obtain service connection for PTSD to the social 
worker, and after having reported his history, including his 
history of the falling stressor and the medic training videos, 
the social worker nevertheless recorded diagnoses of anxiety 
disorder not otherwise specified, dysthymia, substance-induced 
mood disorder, and alcohol abuse, but not PTSD, and none of these 
diagnoses were related by the social worker to the veteran's 
service.  The same social worker noted again in a subsequent May 
2009 record that "the Veteran does not meet the DSM-IV criteria 
for PTSD."  

The Board has considered the Veteran's reported symptomatology.  
Certainly, he is competent to describe symptoms capable of lay 
observation, such as experiencing nightmares, and to that extent, 
his reports of his symptoms are entitled to some probative 
weight.  However, as a layperson, he is generally not capable of 
opining on matters requiring medical knowledge, to include 
attributing his symptoms to a particular psychiatric disorder 
such as PTSD as defined by the DSM-IV criteria.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds 
his assertions to be far less probative than the October 2007 VA 
opinion discussed above.

Therefore, because the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has PTSD, there 
may be no service connection for PTSD.  See Degmitech v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).

In addition, the Board notes that the medical evidence indicates 
the Veteran has been diagnosed with various types of depressive 
disorders, including dysthymia, major depressive disorder, and 
depressive disorder, not otherwise specified.  In fact, the 
October 2007 VA examiner indicated an Axis I diagnosis of 
depressive disorder, not otherwise specified.  The Court has held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
Veteran's description of the claim, reported symptoms, and the 
other information of record, as the Veteran is seeking service 
connection for his symptoms as opposed to a specific diagnosed 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

However, as noted, the VA examiner concluded that the Veteran's 
depressive disorder, not otherwise specified, was less likely as 
not related to service, but instead was caused by post-service 
factors, particularly his health condition, family problems, and 
economic problems.  As noted, the VA examiner considered the 
Veteran's in-service treatment with Valium before rendering this 
conclusion.  The Board also notes that this conclusion is 
consistent with the history and clinical findings noted in 
numerous treatment records that also reflect diagnoses of a 
depressive disorder.  For example, as noted, the Veteran was 
followed from 1992 to 1993 at the Milwaukee County Mental Health 
Complex for diagnosed major depressive disorder, and these 
records reflect that the Veteran never reported any in-service 
stressors, but rather, he reported experiencing post-service 
health problems, family problems, and financial problems.  
Similarly, the Milwaukee, Wisconsin Vet Center treatment records 
dated from 1998 to 2004 reflecting that the Veteran attended 
adjustment group therapy, and that he reported experiencing 
problems with his family and with his home.  In addition, the VA 
treatment records dated from 2004 to 2010 from the San Juan VA 
medical center, reflect that he was diagnosed with major 
depressive disorder and/or dysthymia, and such records 
consistently discuss current stressors in his life as being the 
cause of such disorder.  In light of the October 2007 VA opinion 
that his depressive disorder is less likely than not related to 
service, and the numerous clinical records supporting that 
conclusion, the Board finds that the preponderance of the 
evidence is also against granting service connection for a 
depressive disorder.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for PTSD, 
and the benefit-of-the-doubt rule provided in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


